DETAILED ACTION
This communication is responsive to the amendment filed on 08/16/2021.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 8-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alwicker et al. (U. S. Pat. App. Pub. – 2012/0008814).
	Regarding claim 8, Alwicker et al. disclose an acoustic receiver subassembly comprising: a housing cover plate (14, 235) adapted to receive a separate subassembly (16, 210) comprising a closed-ended housing sidewall having a first open end and a second open end (Figs. 1B or 6); a yoke (180) fastened to the housing cover plate the yoke retaining first  and second magnets (158A/B) in spaced apart relation; an electrical coil (164) fastened to the housing cover plate; and a reed (165) having a portion extending through the coil and between the first and second magnets, wherein the acoustic receiver subassembly is configured to be assembled with the separate subassembly to form at least a portion of a receiver housing (Figs 1B and 3-6) as claimed.
	Regarding claim 9, Alwicker et al. further disclose the acoustic receiver subassembly, wherein the housing cover plate (14, 235) is fastened to the first open end of the closed-ended 
	Regarding claim 10, Alwicker et al. further disclose the acoustic receiver subassembly, wherein a diaphragm (252) disposed in the receiver housing and located by protrusions on the closed-ended housing sidewall (Fig. 6).
	Regarding claim 11, Alwicker et al. further disclose the acoustic receiver subassembly, wherein the closed-ended housing sidewall (210) is a folded sheet material with end portions fastened at a butt joint (Fig. 6).
	Regarding claim 13, Alwicker et al. further disclose the acoustic receiver subassembly, wherein the closed-ended housing sidewall is a single-piece five sided cup (210) and wherein the diaphragm separates an interior of the receiver housing formed by the five-sided cup and the housing cover plate (235) into a front volume and a back volume (Fig. 6).
	Regarding claim 14, Alwicker et al. further disclose the acoustic receiver subassembly, wherein the closed-ended housing sidewall includes a coil lead opening on one side of the diaphragm and an acoustic port on another side of the diaphragm (Fig. 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103 (a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to 
Claims 12 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alwicker et al. (U. S. Pat. App. Pub. – 2012/0008814) in view of van Halteren et al. (U. S. Pat. App. Pub. – 2010/0067730).
Regarding claim 12, Alwicker et al. may not specially teach that the closed-ended housing sidewall has a second open end opposite the first open end, a second housing cover plate fastened to the second open end of the closed-ended housing sidewall, wherein the diaphragm separates an interior of the receiver housing formed by the housing cover plate, the second housing cover plate and the closed-ended housing sidewall into a front volume and a back volume as claimed. But van Halteren et al. disclose a similar structured armature comprising a second housing cover plate (220 or 30) fastened to a second open end of a closed-ended housing sidewall (Fig. 2). Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to provide suitable second housing cover plate for the acoustic receiver subassembly taught by Alwicker et al., in order to efficiently and effectively manufacture the acoustic receiver subassembly.
Regarding claim 15, Alwicker et al. may not specially teach that the yoke is fastened to the housing cover plate with a weld, the coil disposed about a bobbin, and the coil fastened to the housing cover plate with adhesive as claimed. Since providing suitable means/method to assembly an armature transducer is very well known in the art (Official Notice), it therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed 
Response to Amendment
Applicant’s arguments dated 08/16/2021 have been fully considered, but they are not deemed to be persuasive.
Regarding claim 8, with amended limitation, the cited reference (USPAP – 2012/0008814) still clearly shows an acoustic receiver subassembly comprising: a housing cover plate (14, 235) adapted to receive a separate subassembly (16, 210) comprising a closed-ended housing sidewall having a first open end and a second open end (Figs. 1B or 6); a yoke (180) fastened to the housing cover plate the yoke retaining first  and second magnets (158A/B) in spaced apart relation; an electrical coil (164) fastened to the housing cover plate; and a reed (165) having a portion extending through the coil and between the first and second magnets, wherein the acoustic receiver subassembly is configured to be assembled with the separate subassembly (16, 210) to form at least a portion of a receiver housing (Figs 1B and 3-6) as claimed. 
Conclusion
The prior art of U.S. Patent made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION.  IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION.  IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suhan Ni whose telephone number is (571)-272-7505, and the number for (571)-273-7505. The examiner can normally be reached on Monday to Friday from 10:00 am to 6:30 pm. If it is necessary, the examiner’s supervisor, Duc Nguyen, can be reached at (571)-272-7503.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the group receptionist whose telephone number is (571)-272-2600, or please see http://www.uspto.gov/web/info/2600.


/SUHAN NI/Primary Examiner, Art Unit 2651